MEMORANDUM **
Jorge Avina-de Anda appeals from the district court’s order denying two pro se motions that requested expedited adjudication of a petition to revoke his supervised release and appointment of counsel in connection with the adjudication. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Avina-de Anda’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record, and a motion for judicial notice. The appellant has filed a pro se supplemental brief. The government has not filed an answering brief.
Our review of the record reveals that we lack jurisdiction over the district court’s order. Accordingly, counsel’s motion to withdraw in this appeal is GRANTED. The outstanding motion for judicial notice is DENIED as moot. This appeal is DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.